t c summary opinion united_states tax_court joseph jellen petitioner v commissioner of internal revenue respondent docket nos 16985-07s 22720-07s filed date joseph jellen pro_se blaine c holiday for respondent swift judge these consolidated cases were heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petitions were filed pursuant to sec_7463 the decisions to be entered are not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined deficiencies of dollar_figure and dollar_figure in petitioner’s respective federal income taxes for and the issue for decision is whether social_security disability benefits petitioner received are taxable under sec_86 unless otherwise indicated section references are to the internal_revenue_code in effect for the years in issue background some of the facts have been stipulated and are so found at the time the petitions were filed petitioner resided in minnesota in and petitioner received dollar_figure and dollar_figure respectively in social_security disability benefits but petitioner did not report any portion thereof as income on his and federal_income_tax returns on audit respondent applied the formula set forth in sec_86 to the social_security_benefits petitioner received in calculating the portion thereof that was to be treated as gross_income to petitioner in and discussion sec_86 provides that gross_income includes social_security_benefits received in an amount equal to a prescribed formula sec_86 describes social_security_benefits as any amount received by the taxpayer by reason of entitlement to-- a monthly benefit under title ii of the social_security act title ii of the social_security act provides for disability benefits since social_security disability benefits have been treated in the same manner as other social_security_benefits maki v commissioner tcmemo_1996_209 these benefits are subject_to tax under sec_86 petitioner’s only argument is that respondent’s instructions and guidance to taxpayers as to the taxability of social_security_benefits are confusing and unclear and therefore that the social_security disability benefits he received in and should not be subject_to taxation under sec_86 we are sympathetic with petitioner’s complaint about unclear guidance to taxpayers that occasionally appears in respondent’s instructional publications but petitioner is not thereby excused from paying required federal income taxes on the social_security_benefits he received we sustain respondent’s adjustments to petitioner’s federal income taxes for and to reflect the foregoing decisions will be entered for respondent
